Citation Nr: 1030654	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability manifested 
by numbness of the legs, arms, hands, and back.

2.  Entitlement to service connection for disability manifested 
by back pain.

3.  Entitlement to service connection for disability manifested 
by leg pain.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) in August 2007, on appeal from a June 2003 decision by 
the RO.  The Board remanded the case for additional development.

In July 2010, the Veteran and her spouse testified at a hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing has been prepared and associated with 
the claims file.

For the reasons set forth below, this appeal is again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action is 
required on her part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate the claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).

In the present case, the Veteran maintains that the disabilities 
at issue can be attributed to two head injuries she sustained 
during active duty in March 1969 and July 1970.  Thus far, 
although the claims file contains the report of a June 1978 
examination conducted for purposes of the Veteran's entry in the 
Army Reserve, and an associated immunization record, it contains 
no treatment records from her subsequent period of active duty.

The record reflects that the agency of original jurisdiction 
(AOJ) has made multiple unsuccessful attempts to obtain 
additional service treatment records from the National Personnel 
Records Center (NPRC).  It is not entirely clear from the 
responses received that NPRC has made an attempt to search for 
additional records using the Veteran's service number (as opposed 
to her social security number).  In a written presentation dated 
in January 2010, and during the hearing in July 2010, the 
Veteran's representative specifically requested that VA remand 
the case in order to obtain a further search for records under 
the Veteran's service number.  The service number was on several 
of the earlier records requests, but the response was that there 
were no records under her social security number. 

If, on remand, the AOJ is unable to obtain complete service 
treatment records from NPRC, efforts should be made to procure 
the records from the Army Reserve unit to which she was assigned 
in 1968, if it can be identified.  Her service personnel records 
should also be obtained, and she should be asked to provide a 
release for records of treatment from Matthew D. Crilley, DC, 
CCEP, who has reportedly been treating the Veteran for back pain, 
headaches, neck pain, and numbness in the legs since July 2003.  
The Veteran should also be asked to clarify whether she is 
receiving disability benefits from the Social Security 
Administration (SSA), inasmuch as the record reflects that she 
requested assistance from her congressman in obtaining such 
benefits in March 2006.

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran to provide a release for 
relevant records of treatment from Matthew D. 
Crilley, DC, CCEP, and to identify, and provide 
appropriate releases for, any other care 
providers who may possess new or additional 
evidence pertinent to the issues on appeal.  If 
she provides the necessary release(s), assist 
her in obtaining the records identified, 
following the procedures set forth in 38 C.F.R. 
§ 3.159.  Any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

2.  Ask the Veteran to clarify whether she has 
applied for disability benefits from the SSA.  
If she has, ask the SSA to provide copies of any 
records in its possession pertaining to its 
consideration of the Veteran's application, to 
include any medical records considered, 
following the procedures set forth in 38 C.F.R. 
§ 3.159.  Efforts to obtain the evidence should 
be fully documented, and should be discontinued 
only if it is concluded that the evidence sought 
does not exist or that further efforts to obtain 
the evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

3.  Make efforts to obtain a complete copy of 
the Veteran's service personnel record to 
include with the use of her service number.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The response(s) and materials 
received should be associated with the claims 
file.

4.  Make another attempt to obtain the Veteran's 
active duty service treatment records from NPRC.  
NPRC should specifically be asked to conduct a 
search for such records under the Veteran's 
service number (as opposed to her social 
security number).  Efforts to obtain the 
evidence should be fully documented, and should 
be discontinued only if it is concluded that the 
evidence sought does not exist or that further 
efforts to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The response(s) and 
materials received should be associated with the 
claims file.  NPRC's response must clearly 
reflect that efforts were made to search for 
additional records under the Veteran's service 
number. 

5.  If the aforementioned efforts to obtain 
complete service treatment records from NPRC are 
not successful, efforts should be made to 
procure the records from the Army Reserve unit 
to which the Veteran was assigned in 1968, if it 
can be identified.  Efforts to obtain the 
evidence should be fully documented, and should 
be discontinued only if it is concluded that the 
evidence sought does not exist or that further 
efforts to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  Any response(s) and 
materials received should be associated with the 
claims file.

6.  If it is ultimately determined, after 
exhausting all reasonable efforts, that 
additional service treatment records are 
unavailable, inform the Veteran of that fact and 
of her right to submit alternative forms of 
evidence to substantiate her assertions of in-
service injury or disability.  Provide her a 
reasonable opportunity for response.

7.  Thereafter, take adjudicatory action on the 
claims here at issue.  This should include 
consideration of whether any examinations should 
be scheduled.  If any benefit sought remains 
denied, furnish a supplemental statement of the 
case (SSOC) to the Veteran and her 
representative.

After the Veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until she receives further notice, but 
she may furnish additional evidence and argument while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

